Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As noted in the interview summary dated 3/30/22, the Office Action dated 2/7/22 which was titled a Final Rejection, should have been a Non-final Rejection. As such, the Claims filed 6/7/22 were in response to a non-final rejection, and are not After-Final amendments.  
Claim Objections
Claims 7 is objected to because of the following informalities:
The limitations of Claim 7 reading ““the motor and cutting disk” should read ““the motor and the cutting disk”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 3, reading: “a shuttle proximate the trigger” is indefinite.  It is not clear if the shuttle is the same as or different from the shuttle already claimed in claim 1.  For purposes of advancing prosecution it will be assumed that Applicant intended for the shuttle to be the same as the already claimed shuttle, in which case the claim should read: “the shuttle proximate the trigger”. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20170334056, Kawakami et al., hereafter, Kawakami, in view of USPGPUB 20140053703 Fuchs and further in view of 20130219725, Winkel.
Regarding Claim 1, Kawakami discloses a cut-off tool comprising: 
a housing (fig’s. 6-7, 13, 41 and 48A) including a motor housing portion (13) and a handle portion (48A and 41) extending transversely from the motor housing portion (see Fig. 6, since the portion described here as the handle extends in a direction that extends across the motor housing);
an arbor (35) supported by the housing for relative movement therewith (since the blade is driven to rotate per par 0075), the arbor rotatable about a rotational axis of the arbor (see Fig. 6 and par 0075-0077), the rotational axis extending through the motor housing portion (see Fig 6), 
a cutting disk B attachable to the arbor (see Fig 6);
a motor 22 coupled to the arbor to provide torque thereto (par. 0074 / 0075), the motor supported by the motor housing portion (see Fig. 6), 
a battery pack 90 removably coupled to the housing for providing power to the motor (par. 0079), and the battery pack receivable within a receptacle positioned at an end of the handle portion opposite the motor housing portion (fig 7; the battery packs are on the bottom of the handle portion, which is opposite to at least a portion of the motor housing);
a switch (53, par 0073-0074) operable to control rotation of the saw blade (par  0073), and a trigger (57). 
Regarding Claim 2, the switch (45) of Kawakami is positioned adjacent the handle portion (see fig 1).  
Regarding claim 3, Kawakami also discloses a trigger 57 selectively activating the motor (par 0073).
Kawakami lacks the switch operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively (claim 1) and a shuttle supported by the housing, the shuttle being configured to receive input from a user, and the switch being a combined motor activation/forward-reverse switch, connected to the trigger and the shuttle, (claim 1), and the shuttle being proximate the trigger for actuating the switch between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger (Claim 3), and wherein the shuttle is movable between a plurality of positions relative to the housing, wherein a first position of the shuttle corresponds to the first rotational direction of the motor and cutting disk, and wherein a second position of the shuttle corresponds to the second rotational direction of the motor and cutting disk (Claim 4).
Regarding the switch operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively, Fuchs discloses a cutting tool, with a switch 172c operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively (par. 0054), in order to control and change the direction of the cutting blade such that sawing can be performed in directions where lower reaction forces occur (par 0013).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kawakami by modifying the switch of Kawakami to be operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively, in order to control and change the direction of the cutting blade such that sawing can be performed in directions where lower reaction forces occur as taught by Fuchs. In one example of the benefits of this modification, a user of the device of Kawakami, as modified, can select a blade rotation direction that products reactions forces that are easier controlled by the user depending on the manner in which the user is holding the device during cutting, such as based on the horizontal or vertical orientation of the device.
Still, Kawakami as modified by Fuchs lacks the assembly including the shuttle being configured to receive input from a user, and the switch being a combined motor activation/forward-reverse switch, connected to the trigger and the shuttle (Claim 1), in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger (Claim 3), and wherein, the shuttle is movable between a plurality of positions relative to the housing, wherein a first position of the shuttle corresponds to the first rotational direction of the motor and cutting disk, and wherein a second position of the shuttle corresponds to the second rotational direction of the motor and cutting disk (Claim 4). 
Winkel discloses a powered cutting tool in which a cutter (14) which is moved in either a forward or a reverse position via a trigger mechanism (the mechanism including trigger 160; see par 0052), and discloses that in such an assembly it is known to have a switch (312) that is connected to a trigger (35) and the shuttle (316) (par 0052) (Claim 1) wherein the trigger is for actuating a motor to either move the tool in the forward of reverse directions (par 0052), and the shuttle (316) is proximate the trigger (par 0052 which notes that the shuttle 316 is similar to the actuator 52 and that a user has to depress the shuttle while maintaining  the engagement of the switch 312, thus the parts need to be proximate enough to one another to enable a user to engage both at the same time) for actuating the switch (312) between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger (Claims 1 and 3) (par. 0052), and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger (Claim 3) (par 0052), wherein the shuttle is movable between a plurality of positions relative to the housing, wherein a first position of the shuttle corresponds to the first rotational direction of the motor and cutting disk (par 0052), and wherein a second position of the shuttle corresponds to the second rotational direction of the motor (par 0052) and cutting tool (par 0052) (Claim 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Kawakami by including a trigger, a shuttle supported by the housing, the shuttle being configured to receive input from a user, and the switch being a combined motor activation/forward-reverse switch, connected to the trigger and the shuttle, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger, and wherein per Claim 4, the shuttle is movable between a plurality of positions relative to the housing, wherein a first position of the shuttle corresponds to the first rotational direction of the motor and cutting disk, and wherein a second position of the shuttle corresponds to the second rotational direction of the motor and cutting disk, as shown in Winkel, in order have the user actively engage a trigger and a shuttle to switch the direction of the blade mechanism (as taught by Winkel) which would prevent accidental actuation of the blade in either the forward or rearward rotating direction. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Fuchs and Winkel and further in view of USPGPUB 20110005084, Thorson. 
Regarding Claims 5, the Kawakami tool as modified by Fuchs and Winkel discloses all of the limitations of Claim 4 as discussed above. 
Modified Kawakami lacks the shuttle movable to a third position intermediate the first position and the second position, and wherein the third position corresponds to a lockout position of the switch in which the motor remains deactivated in response to the trigger actuating the switch.
Thorson discloses a cutting tool which, like the cutting tools of Fuchs and Winkel, which includes a trigger that moves a cutter in either a reverse or forward direction, par 47.  
In addition, Thorson discloses that in such a trigger actuated tool it is known to have a direction switch which is positionable in one of three positions, one position corresponding to a forward direction of the tool, one to a reverse direction and a third position intermediate the first position and the second position, and wherein the third position corresponds to a lockout position of the switch in which the motor remains deactivated in response to the trigger actuating the switch (par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Kawakami by including the shuttle and the switch thereof to be movable to a third position intermediate the first position and the second position, and wherein the third position corresponds to a lockout position of the switch in which the motor remains deactivated in response to the trigger actuating the switch, in order to prevent “inadvertent powering of the motor” as taught by Thorson (par 0044, Thorson). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Fuchs and Winkel and further in view of USPGPUB 20070120527, Roehm.
Regarding Claims 6-7, the Kawakami assembly as modified by Fuchs and Winkel discloses all the limitations of Claim 4 as discussed above. 
Modified Kawakami lacks the housing including a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates an instantaneous rotational direction of the motor and the cutting disk the instantaneous rotational direction being either the first rotational direction or the second rotational direction (Claim 6), the display window being defined by a plurality of slots, wherein the indicator portion includes a plurality of sections positionable relative to the slots by adjustment of the shuttle, wherein one of the sections is aligned with one of the slots to indicate the first rotational direction of the motor and cutting disk, and wherein another one of the sections is aligned with another one of the slots to indicate the second rotational direction of the motor and cutting disk (Claim 7).
Roehm discloses a battery-operated screwdriver which, like the handheld tool of Fuchs and of the present application, includes a tool head that can be user-selectively driven in multiple directions (par 0008).  Roehm also discloses that in such an assembly it is known to include a display window 59 on the housing thereof which includes an indicator portion (LED lights of par 0008) adjustably positioned within the display window (as the lights are either lit or unlit depending on the selected rotation of rotation), and wherein a position of the indicator portion relative to the display window indicates the instantaneous rotational direction of the motor and tool (par 0008), the instantaneous rotational direction being either the first rotational direction or the second rotational direction (par 0008) (Claim 6). Wherein the display window is defined by a plurality of slots (fig 4, slots above the lights 58/57 which lead to arrows 90 and 92), wherein the indicator portion includes a plurality of sections positionable relative to the slots by adjustment of the direction selecting portion of the device (pars 0008 and 0047, since the green or red LED lights which comprise the indicator portion of Roehm are positioned below the corresponding slots 90 and 92 and are selectively illuminated, i.e. positioned below a corresponding slot portion based on the selected rotational direction, which rotational direction is selected via a switch 38), wherein one of the sections is aligned with one of the slots to indicate the first rotational direction of the motor and tool (LED under arrow shaped slot 90), and wherein another one of the sections is aligned with another one of the slots to indicate the second rotational direction of the motor and tool (LED under arrow shaped slot 92) (Claim 7), in order to indicate to a user which direction the tool is rotating in (pars 0008 and 0047).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Kawakami’s cut off tool with the teachings of Roehm’s directional display to include a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and tool of Fuchs wherein the display window is defined by a plurality of slots, wherein the indicator portion includes a plurality of sections positionable relative to the slots by adjustment of the shuttle (since the shuttle of Fuchs is analogous to the direction controlling switch of Roehm), wherein one of the sections is aligned with one of the slots to indicate the first rotational direction of the motor and cutting disk, and wherein another one of the sections is aligned with another one of the slots to indicate the second rotational direction of the motor and tool in order to indicate to a user which direction the tool is rotating in, as taught by Roehm (pars 0008 and 0047 of Roehm). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami in view of Fuchs, Winkel, and USPGPUB 20070120527, Roehm.
Regarding claim 22 Kawakami discloses a cut-off tool comprising: 
a housing 11/13/38; 
an arbor 35 supported by the housing for relative movement therewith (the arbor rotates the blade as shown in fig. 2); 
a cutting disk B attachable to the arbor; 
a motor 22 coupled to the arbor 35 to provide torque thereto (par 0075); 
a battery pack 90 removably coupled to the housing providing power to the motor (par. 0076); 
a switch operable to control the blade.
Kawakami fails to disclose: that the switch is operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger, the shuttle is movable between a plurality of positions relative to the housing; and that the housing including a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and cutting disk, wherein the window indicates an instantaneous direction of the motor and the disc, and the instantaneous rotational direction of the motor and the disk is either the first or second rotational direction.
Fuchs discloses a cutting tool, with a switch 172c operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively (par. 0054), in order to control and change the direction of the cutting blade such that sawing can be performed in directions where lower reaction forces occur (par 0013).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kawakami by including a switch operable to adjust rotation of the motor between a first rotational direction and an opposite, second direction for selectively rotating the cutting disk in the first rotational direction or second rotational direction, respectively, in order to control and change the direction of the cutting blade such that sawing can be performed in directions where lower reaction forces occur as taught by Fuchs.  
Modified Kawakami lacks a shuttle supported by the housing and connected to the switch, the shuttle being configured to receive input from a user to actuate the switch between a first state, between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger, the shuttle is movable between a plurality of positions relative to the housing.  Modified Kawakami finally lacks the housing including a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and cutting disk, wherein the shuttle is connected to the switch, and the shuttle is configured to receive input from a user.
Winkel discloses a powered cutting tool in which a cutter (14) which is moved in either a forward or a reverse position via a trigger mechanism, and discloses that in such an assembly it is known to have a trigger for actuating a motor to either move the tool in the forward of reverse directions (par 0052), and discloses that in such an assembly it is known to include a shuttle (316) and connected to the switch, the shuttle being configured to receive input from a user to actuate a switch (312) between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger (par. 0052), and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger (par 0052), wherein the shuttle is movable between a plurality of positions relative to the housing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Kawakami by including a shuttle on the housing and connected to the switch, the shuttle being configured to receive input from a user to actuate the switch between a first state, in which the motor and cutting disk are driven in the first rotational direction in response to motor activation by the trigger, and a second state, in which the motor and cutting disk are driven in the second rotational direction in response to motor activation by the trigger, and wherein the shuttle is movable between a plurality of positions relative to the housing; as shown in Winkel, in order to prevent accidental actuation of the blade in either the forward or rearward rotating direction by having the user actively engage a trigger and a shuttle to switch the direction of the blade mechanism of Kawakami as taught by Winkel (par 0052, Winkel). 
Roehm discloses a battery-operated screwdriver which, like the handheld tool of Fuchs and of the present application, includes a tool head that can be user-selectively driven in multiple directions.  Roehm also discloses that in such an assembly it is known to include a display window 59 on the housing thereof which includes an indicator portion (LED lights of par 0008) adjustably positioned within the display window (as the lights are either lit or unlit depending on the selected rotation of rotation), and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and tool (par 0008), in order to indicate to a user which direction the tool is rotating in (pars 0008 and 0047).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Kawakami’s cut off tool with the teachings of Roehm’s directional display to include a display window, wherein the shuttle includes an indicator portion adjustably positioned within the display window, and wherein a position of the indicator portion relative to the display window indicates the rotational direction of the motor and tool of Fuchs in order to indicate to a user which direction the tool is rotating in, as taught by Roehm (pars 0008 and 0047 of Roehm).
Response to Arguments
Applicant’s arguments, see remarks, filed 6/7/22, with respect to the rejection(s) of claim(s) 1-7 and 22 Under 35 USC 103 have been fully considered and are persuasive; specifically applicant argued that the combination of Kawami in view of Fuchs lacks the trigger being connected to a switch and a shuttle.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawakami, Fuchs and Winkel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724